NUMBER 13-21-00438-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

              IN THE INTEREST OF T.C. AND K.C., CHILDREN


                On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                                      ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This is an appeal of a final order terminating parental rights. Appellant has filed a

first motion of extension fo time to file a brief. Appellant’s brief was due on March 15,

2022. Appellant has requested a ten-day extension to file a brief.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file

his brief should be granted with order. The Court, however, requires strict adherence to

the briefing rules in appeals of parental termination cases, such as this appeal, and looks

with disfavor upon the delay caused by such extension requests. See TEX. R. APP. P.

38.6; see also id. at R. 28.4.

       The Court GRANTS appellant’s first motion for extension of time. This motion is

GRANTED insofar as the Court will extend appellant’s deadline to file his brief to March

25, 2022 as requested. Further motions for extension of time will not be favorably

entertained by this Court, absent extraordinary circumstances.


                                                                         PER CURIAM

Delivered and filed on the
15th day of March, 2022.




                                               2